People v Crooks (2014 NY Slip Op 07746)





People v Crooks


2014 NY Slip Op 07746


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Gonzalez, P.J., Tom, Renwick, Gische, JJ.


13448 1729/10

[*1] The People of the State of New York, Respondent,
vNicholas Crooks, Defendant-Appellant.


Waters & Svetkey, LLP, New York (Jonathan Svetkey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sylvia Wertheimer of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at motion to controvert search warrant; Lewis Bart Stone, J. at suppression hearing; Melissa C. Jackson, J. at plea and sentencing), rendered December 16, 2013, convicting defendant of criminal possession of marijuana in the first degree, and sentencing him to a term of five years' probation, unanimously affirmed.
The police action in this case was lawful at all stages. A detective saw defendant, a United Parcel Service employee, taking boxes from a UPS facility and placing them in his privately owned vehicle. Based on reliable information from knowledgeable UPS supervisors (see Spinelli v United States, 393 US 40 [1969]; Aguilar v Texas, 378 US 108 [1964]), including information about UPS policies and defendant's past pattern of behavior, and based on the absence of any other logical explanations for defendant's conduct, the detective objectively (see Devenpeck v Alford, 543 US 146, 153 [2004]) had probable cause to believe either that defendant was stealing the boxes, or that he was picking up a shipment of illegal drugs. Moreover, the police acted reasonably in detaining defendant and moving the boxes to a location where they could be sniffed by a trained dog, resulting in the dog's detection of drugs (see People v Devone, 15 NY3d 106 [2010]; People v Dunn, 77 NY2d 19 [1990], cert denied 501 US 1219 [1991]). The ensuing search warrant was lawfully issued, and it was not tainted by illegal police activity. [*2]The discrepancy between the warrant application and the affiant's testimony at a hearing does not require suppression. We have considered and rejected defendant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2014
CLERK